Citation Nr: 1009365	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-35 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right ankle 
disability.  

3.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of in-service exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia.  

In October 2007, the Veteran testified at a hearing conducted 
at the RO before a Decision Review Officer.  In June 2009, 
the Veteran testified at a hearing conducted at the RO before 
the undersigned Acting Veterans Law Judge.  Copies of the 
transcripts of these hearings are of record.  

The issue of entitlement to service connection for peripheral 
neuropathy, to include as a result of in-service exposure to 
herbicides, is addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The degenerative joint and disc disease of the Veteran's 
lumbar spine is associated with the in-service episodes of 
treatment for low back pain.  

2.  A chronic right ankle disability was not shown in service 
or until many years thereafter, and the conceded degenerative 
changes of this joint are not associated in any way to such 
active duty.  


CONCLUSIONS OF LAW

1.  Degenerative joint and disc disease of the lumbar spine 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  A chronic right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

	A.  Low Back

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
claim for service connection for a low back disability, no 
further discussion of the VCAA is required with respect to 
this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

	B.  Right Ankle

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

An April 2006 letter (issued prior to the initial 
adjudication) notified the Veteran of the requirements for 
his claim for service connection for a right ankle 
disability.  This correspondence also informed him that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); and Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Further, this document 
notified him of the type of evidence necessary to establish a 
rating and an effective date-if service connection for a 
right ankle disability were granted.  Dingess/Hartman, supra.  
In this regard, the Board notes that the Veteran has not 
alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including in particular 
post-service treatment records.  He testified at hearings 
conducted before a Decision Review Officer as well as the 
undersigned Acting Veterans Law Judge.  Additionally, the 
Veteran has undergone a pertinent VA examination.  He does 
not contend, and the file does not show, that the examination 
was inadequate for rating purposes or that his symptoms have 
become worse since his most recent examination.  

Rather, the Board finds that the relevant VA examination 
conducted during the current appeal is adequate because-as 
shown below-it was based upon consideration of the Veteran's 
prior medical history as well his assertions and current 
complaints and because it describes the disability in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) 
(internal quotations omitted).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his right ankle claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between him and VA in 
obtaining such evidence.  The Veteran has actively 
participated in the claims process by submitting argument, 
lay evidence, and medical evidence.  The Veteran's 
representative was furnished copies of relevant documents 
issued to the Veteran during the current appeal.  Therefore, 
the Board concludes that the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
The Board finds, therefore, that any such error is harmless 
and does not prohibit consideration of the Veteran's right 
ankle claim on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473.  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues on appeal and what the evidence in the claims file 
shows, or fails to show, with respect to these claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Also, service connection for certain diseases, such as 
arthritis, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  

	


A.  Back

The Veteran contends that he injured his low back when he 
lifted heavy equipment during service and that he has 
experienced low back problems (including pain in particular) 
since then.  See, e.g., June 2009 hearing transcript 
(2009 T.) at 2-3, 5-8 & October 2007 hearing transcript 
(2007 T.) at 2, 5.  

In various lay statements, witnesses have attested to the 
Veteran's low back problems for many years.  Specifically, in 
a February 2006 statement, the Veteran's wife (who was 
married to the Veteran after his discharge from active duty 
in the mid-1960s) noted that, even after separation from 
service, he continued to experience low back problems-
including in particular pain.  In fact, according to the 
Veteran's wife, the Veteran now has trouble sitting, walking, 
sleeping, or simply doing "odd" jobs around the house.  See 
also 2009 T. at 3-5, 9 & 2007 T. at 4-5.  

Further, in a letter received at the RO in August 2006, a 
friend of the Veteran since school (who also worked with the 
Veteran at the same job after service) stated that the 
Veteran did indeed have problems with his back and, because 
of such difficulties, occasionally missed work (including a 
three-month period in the mid-1970s).  Also, in an October 
2006 letter, a friend who has known the Veteran since 1974 
explained that, for as long as she has known him, he has had 
"serious back problems."  

Although service treatment records do not document a low back 
injury, they do reflect medical care for low back problems on 
several occasions.  Specifically, according to these 
documents, the Veteran complained of a back pain twice in 
October 1964 and once in February 1965.  

The Board acknowledges that the separation examination 
conducted one week later in February 1965 demonstrated a 
normal spine and that the Veteran made no complaints of 
having experienced low back problems at that time.  In 
addition, the first post-service medical evidence of a 
diagnosed low back disability is dated in December 2005, more 
than 40 years after the Veteran's discharge from service.  In 
particular, X-rays taken of the Veteran's lumbosacral spine 
in December 2005 demonstrated the presence of degenerative 
changes and degenerative disc disease at multiple levels.  
Subsequent medical records reflect continued treatment for, 
and evaluation of, these diagnosed disabilities.  

Furthermore, the Board has considered the January 2007 VA 
examiner's opinion.  In particular, upon review of the claims 
folder and examination of the Veteran, the examiner concluded 
that the degenerative joint and disc disease of his lumbar 
spine is not associated with his active duty.  In support of 
this conclusion, the examiner noted that the service 
treatment records do not reflect an actual injury to the 
Veteran's back.  In addition, the examiner noted that the 
service separation examination demonstrated that the 
Veteran's spine was normal and that the claims folder 
contained no post-service evidence of a diagnosed low back 
disability until several decades after his discharge from 
active duty.  

Significantly, however, additional medical opinions included 
in the claims folder provide evidence of a positive 
association between the diagnosed degenerative joint and disc 
disease of the Veteran's lumbar spine and his active duty.  
Specifically, in November 2006 letter, a medical professional 
who had treated the Veteran in the mid- and late- 1970s noted 
that X-rays taken of the Veteran's lumbar spine showed 
significant degenerative changes "related to a previous 
injury."  [No mention was made, however, of a low back 
injury sustained in service.]  

Also, in a December 2006 letter, another medical professional 
who had treated the Veteran concluded (after review of 
service treatment records and examination of his lumbar 
spine) that it is "more likely tha[n] . . . not . . . [that 
the Veteran's] present low back condition is the chronic 
result of his initial service related injury to . . . [his] 
lumbar spine."  

Additionally, in a May 2009 letter, a private doctor who 
examined the Veteran and reviewed his service treatment 
records concluded that, although "the trail is weak," the 
Veteran's current lumbar spine disability "could well be 
related to the events in 1964 and 1965."  In support of this 
conclusion, the physician referenced the documented 
in-service episodes of treatment for back pain.  

Most recently, in October 2009, a VA orthopedic surgeon who 
conducted an extensive review of the Veteran's claims folder, 
opined that "[i]t is at least as likely as not, based on the 
evidence of record, that the [V]eteran's current degenerative 
. . . disease of . . . [his] thoracolumbar spine is related 
to . . . [the documented in-service] back injury."  In 
support of this opinion, the doctor referenced the documented 
in-service evidence of treatment for back pain.  In addition, 
the physician explained that "[i]t is well established, 
clinically and biomechanically, that degenerative joint 
disease is initiated, triggered, and/or hastened by injury, 
the so-called traumatic degenerative joint disease and 
manifests clinically at an earlier age in contrast to [the] 
age-related degenerative process of the spine involving the 
intervertebral disc and posterior facet."  

As previously discussed herein, service treatment records 
document several occasions of back pain.  The Veteran has 
described low back pain since service.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (a 
veteran is competent to report symptoms).  The preponderance 
of the medical evidence of record associates the 
currently-diagnosed degenerative joint and disc disease of 
his lumbar spine with his service.  Consequently, and based 
on this evidentiary posture, the Board concludes that service 
connection for degenerative joint and disc disease of the 
Veteran's lumbar spine is warranted.  

	B.  Right Ankle

The Veteran contends that, sometime in service between 1963 
and 1964, he sprained his right ankle when he stepped off a 
raised area at the liquid oxygen plant where he worked.  He 
describes continued right ankle problems-including pain, 
stiffness, giving way, and weakness of that joint, since that 
in-service injury.  See, e.g., 2007 T. at 3, 5.  

Indeed, service treatment records confirm that, in May 1964, 
the Veteran sprained his right ankle.  Upon a continued 
worsening of right ankle symptoms, he sought treatment two 
weeks after the injury.  A physical examination demonstrated 
tenderness to the lateral aspect of his right ankle as well 
as on medial flexion.  

The remainder of the service treatment records, however, is 
negative for complaints of, treatment for, or findings of a 
chronic right ankle disability.  Specifically, at the 
February 1965 separation examination, the Veteran denied ever 
having experienced bone, joint, or other deformity.  The 
physical examination conducted at that time demonstrated that 
his lower extremities were normal.  Importantly, no right 
ankle abnormality was shown at the February 1965 discharge 
examination.  

Furthermore, post-service medical records do not reflect the 
presence of a right ankle disability until many years after 
the Veteran's discharge from active duty.  In this regard, 
the Board notes that, in April 2006, the VA Medical Center 
(VAMC) in Huntington, West Virginia noted that the Veteran 
had not received right ankle treatment at that facility.  In 
September 2006, the Veteran underwent a VA joints examination 
which failed to provide objective findings supportive of a 
diagnosis of a right ankle disability.  In November 2006, a 
private doctor of chiropractic (DC) noted that he had treated 
the Veteran in the mid- to late- 1970s for several conditions 
(including in particular a severe chronic right ankle sprain) 
but did not specifically state that the Veteran had any right 
ankle problems after that treatment.  

In any event, a bone scan completed at the in Huntington VAMC 
in November 2006 was "most suggestive of degenerative 
changes."  The claims folder contains no subsequent medical 
evidence of treatment for, or evaluation of, the Veteran's 
right ankle.  Based on this evidentiary posture, and 
resolving reasonable doubt in the Veteran's favor, the Board 
concedes that the most recent medical evidence of record 
supports the conclusion that he has degenerative arthritis of 
his right ankle.  

Significantly, however, as this discussion has illustrated, 
the degenerative arthritis of the Veteran's right ankle was 
not shown until November 2006, more than 40 years after his 
discharge from active duty.  [Even the private DC's 
post-service treatment for a severe chronic right ankle 
sprain occurred no earlier than the mid-1970s-approximately 
one decade after the Veteran's separation from service.]  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

The Board acknowledges the Veteran's contentions that his 
current right ankle disability is the result of the 
in-service sprain to this joint.  While the Veteran is 
competent to report symptoms, the matter of the etiology of 
this diagnosed disorder requires medical expertise to 
determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007).  Thus, as a lay person, the Veteran is not 
competent to offer an opinion on medical causation, and the 
Board may not accept his unsupported lay speculation with 
regard to this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Of particular significance to the Board is the absence of a 
diagnosis of a chronic right ankle disability until many 
years after service.  Such is highly probative that no such 
chronic disability was shown in service (despite the isolated 
episode of treatment for a right ankle sprain during active 
duty) or until many years thereafter.  Further, the claims 
file contains no competent medical evidence even suggesting a 
relationship between the currently-diagnosed degenerative 
arthritis of the Veteran's right ankle and his in-service 
sprain to this joint.  In fact, the September 2006 VA 
examiner opined that it is less likely as not that the 
Veteran's right ankle complaints (including pain, stiffness, 
giving way, and weakness) were caused by, or are the result 
of, the in-service sprain to this joint in 1964.  The claims 
folder contains no medical evidence refuting this opinion.  
Such medical evidence is more probative than the contentions 
as to onset and etiology of this claimed condition rendered 
many years after service. 

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a right ankle 
disability.  The benefit-of-the-doubt rule does not apply, 
and this claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  




ORDER

Service connection for degenerative joint and disc disease of 
the lumbar spine is granted.  

Service connection for a right ankle disability is denied.  


REMAND

Post-service medical records reflect diagnoses of peripheral 
neuropathy of both of the Veteran's lower extremities.  
Throughout the current appeal, the Veteran has maintained 
that this disability was caused by the Agent Orange to which 
he was exposed during his service in the Republic of Vietnam.  
In particular, he maintains that he had four months of TDY in 
Vietnam between 1964 and 1965.  See, e.g., 2009 T. at 11.  

The DD Form 214, Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD 214), indicates that the Veteran 
served in the United States Air Force for approximately four 
years between March 1961 and March 1965.  During that time, 
he had almost 10 months of foreign service.  

Unfortunately, no additional service personnel records are 
included in the claims folder.  Accordingly, the Board finds 
that a remand of the Veteran's peripheral neuropathy claim is 
necessary.  Specifically, on remand, an attempt should be 
made to obtain, and to associate with the claims folder, 
copies of any additional service personnel records that may 
be available.  Of particular importance to the Board are any 
such documents which reflect the locations of the Veteran's 
foreign service.  

Moreover, the claims folder contains medical evidence 
indicating that the peripheral neuropathy of the Veteran's 
lower extremities may be related to Agent Orange exposure.  
Specifically, at a May 2006 VA outpatient treatment session, 
a physician's assistant noted that the Veteran's idiopathic 
peripheral neuropathy was "possibly related" to Agent 
Orange exposure.  Also, at a February 2009 VA outpatient 
treatment session, a physician stated that the Veteran's 
peripheral neuropathy was "probably" related to Agent 
Orange exposure.  

In addition, service treatment records indicate that, in 
November 1964, the Veteran was treated for complaints of 
numbness in the back of his left upper thigh, hip, and heel.  
On remand, therefore, the Veteran should be accorded a 
pertinent VA examination to confirm the etiology of his 
peripheral neuropathy.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional service 
personnel records which may be available 
and associate them with the claims folder.  
The Board is particularly interested in 
records which reflect the location of the 
Veteran's foreign service.  Notations 
regarding the attempts made to procure 
these documents should be included in the 
claims file.  If any such reports are not 
available, that fact should also be noted 
in the claims folder.  

2.  Thereafter, schedule the Veteran for a 
VA neurological examination to determine 
the nature, extent, and etiology of the 
peripheral neuropathy of his lower 
extremities.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.  All pertinent pathology 
which is found on examination should be 
noted in the evaluation report.  

With regard to the peripheral neuropathy 
of the Veteran's lower extremities, the 
examiner should render an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder had its clinical onset 
in service, or is otherwise related to 
active duty (including the purported 
in-service exposure to herbicides).  
Complete rationale should be provided for 
all opinions expressed.  

3.  Following completion of the above, the 
issue of entitlement to service connection 
for peripheral neuropathy, to include as a 
result of in-service exposure to 
herbicides, should be adjudicated.  If the 
decision remains adverse, the Veteran and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


